DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 21 October 2021.  Claims 1, 3-7 and 9-12 are pending.
Allowable Subject Matter
Claims 1, 3-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method and system for providing feedback to a security system, the security system adapted to provide a security service.
 The prior arts fails to show individually or in combination the elements recited in independent claim 1.
Specifically, the prior art references fail to show, in part, “wherein:  the security service comprises a collection of services and determining the collaborative rating comprises determining a set of collaborative ratings for at least a portion of the collection of services,  the GUI presented at the first and the second mobile computing device is adapted for presenting requests for ratings relating to at least a portion of the collection of services,  the GUI presented at the first and the second mobile computing device is automatically adapted based on a specific category for the security service to be rated, and the adapted GUI is dependent on a category of the user providing the rating”  as recited in independent claim 1.  At least based on the above distinctions, the 
Accordingly, Claims 1, 3-7 and 9-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173